Mr. Justice Breese delivered the opinion of the Court: The points presented by this record are few and simple. It is a well settled principle that as between the parties to a fraudulent conveyance the deed is Adalid and binding. It is only creditors who can question the fairness of the transaction. Ward v. Enders, 29. Ill. 519. Was the party appellee represents in full life, he could not maintain this action, if the deed under which appellant claims was voluntary and without any consideration, and we have been referred to no principle or decided cases holding the contrary. It is true the statute requires an executor or administrator to collect and sell the chattels of the deceased, to pay his debts. There is no pretense in this case there were existing creditors of the intestate at the time the bill of sale was executed. In the absence of intention to defraud creditors, the bill of sale is binding as well on the representatives of the intestate as upon the intestate himself. There is no ground for this action. A bill in equity properly framed might reach the object appellee has in view. The judgment is reversed and the cause remanded. Judgment reversed.